Citation Nr: 1542325	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether the appellant's annual countable income was excessive for the purposes of establishing eligibility for non-service-connected death pension.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1961 to January 1965.  He died in January 2012.  The appellant is claiming as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant was scheduled for a hearing before a Veterans Law Judge in March 2015 for which she failed to appear.  A postponement was not requested or granted.  The appellant has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2015).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD).  His death certificate lists the primary cause of death as ischemic cardiomyopathy, with underlying causes of coronary artery disease and smoking.  Other significant contributing factors were chronic renal failure, chronic obstructive pulmonary disease (COPD), hypertension, and bipolar disorder.  Statements from the appellant as to cause of death indicate that he died due to a heart attack.  Report of General Information dated May 3, 2013.  The appellant contends that the conditions causing the Veteran's death were the result of smoking, and that his smoking was caused by his PTSD.

In a case such as this, the Board must determine: (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service connected disability.  VAOPGCPREC 6-2003.

The record contains lay statements from the appellant that the Veteran was a chain smoker up until 2002 and that he smoked to relieve anxiety and stress from his PTSD.  The fact that the Veteran smoked three packs per day for 10 years is confirmed by medical treatment records. VA treatment records dated August 20, 2008, and June 17, 2015; see also VA treatment record dated December 15, 2006 (indicating the Veteran had a 50+ pack year smoking history).

As the Veteran's spouse, the appellant is competent to testify that she observed the Veteran smoke to relieve stress from his PTSD.  Therefore, the remaining questions in this case are whether the Veteran's smoking was a substantial factor in causing the above conditions, and whether they would not have occurred but for his smoking.  Remand is necessary to obtain a medical opinion as to those questions.

As to the issue of whether the appellant's annual countable income was excessive for the purposes of establishing eligibility for non-service-connected death pension, the record contains a May 2013 notification letter denying entitlement to death pension, and stating that the appellant's income effective February 1, 2012 totaled $10,937, and exceeded the income limit of $8,219 for a surviving spouse with dependents.  However, it is unclear how the RO derived the appellant's income, since she failed to report any income on her Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child.  There is no other documentation of the appellant's income in the record.  Consequently, remand is necessary in order to obtain the appropriate financial information from the appellant.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's use of tobacco products was a substantial factor in causing any of the following: 

(a) ischemic cardiomyopathy
(b) coronary artery disease
(c) chronic renal failure
(d) COPD
(e) hypertension
(f) bipolar disorder

If the examiner determines that the Veteran's use of tobacco products was a substantial factor in causing any of the above, he/she should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the condition would not have occurred but for the Veteran's use of tobacco products.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  Contact the appellant and request that she submit financial status information documenting her assets, income, and expenses from 2012 to the present.  This documentation should include an Improved Pension Eligibility Verification Report, and any other relevant income documentation from 2012 to the present, which may include a Financial Status Report, Corpus of Estate Determination Form; and/or state and/or federal income tax returns, as appropriate.  Any received documents should be included in the claims file for future review.

3.  Then, readjudicate the claims on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	(CONTINUED ON NEXT PAGE)


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




